Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 27, 2020

                                      No. 04-20-00452-CV

   IN THE INTEREST OF A.L.H., S.S.H., H.R.H., H.L.H., V.A.P., R.J.R., CHILDREN,

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA02055
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice

        On September 10, 2020, appellant filed a notice of appeal stating her intent to appeal a
final decree of termination that appellant contends was orally rendered on August 13,
2020. The clerk’s record did not contain a signed final order terminating appellant’s parental
rights. Therefore, on September 25, 2020, this court ordered appellant to show cause in
writing no later than October 5, 2020, why this appeal should not be dismissed for lack of
jurisdiction. Our order cautioned appellant that if she failed to timely respond, this appeal
would be dismissed for lack of jurisdiction. Appellant did not respond, therefore, on October 21,
2020, this court dismissed the appeal for want of jurisdiction.

        On October 22, 2020, appellant filed a motion to reinstate the appeal explaining the delay
in obtaining a signed written final judgment. Attached to the motion is a copy of a signed “Final
Order in Suit Affecting the Parent-Child Relationship and Order of Termination” dated October
14, 2020.

        The motion to reinstate is GRANTED. The Bexar County District Clerk is ORDERED
to file a supplemental clerk’s record containing the signed “Final Order in Suit Affecting the
Parent-Child Relationship and Order of Termination” no later than November 6, 2020.

         Because the reporter’s record was filed on October 7, 2020, appellant’s brief in this
accelerated appeal is due no later than twenty days from the date the supplemental clerk’s record
is filed.
It is so ORDERED October 27, 2020.


                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT